Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed 3/1/2022 have been considered.  Claims 2, 8-9 have been cancelled by applicant.  Claims 1, 3-7, 10-17 are currently pending.

Response to Arguments
Applicant’s arguments, see page 8, paragraphs 5-7 of the Remarks, filed 3/1/2022, with respect to claims 1, 3-7, 10-11, 13-14, 16-17 have been fully considered and are persuasive in light of the amended base claims 1, 5-7, 16-17.  The 35 U.S.C. §103 rejection of claims 1, 3-7, 10-11, 13-14, 16-17 as set forth in the previous Office action has been withdrawn. 

EXAMINER’S REASONS FOR ALLOWANCE
The present application relates to a reception unit comprising: 
“processing circuitry configured to: 
control the usage of the data in accordance with the data control information and the delay control information; and 
output the data of which the usage is controlled, wherein the data control information received with the data comprises information regarding permission or prohibition of insertion of data, discarding of data, or both of the insertion and the discarding of the data and wherein the data control information received with the data is based on a sensed feature amount indicating a degree in which the insertion or the discarding of the data is sensed in a case where the insertion or the discarding of the data is performed in the reception unit” in combination with other recited elements in claim 1.

The present application also relates to a reception method comprising: 
“controlling the usage of the data in accordance with the data control information and the delay control information; and 
outputting the data of which the usage is controlled, wherein the data control information received with the data comprises information regarding permission or prohibition of insertion of data, discarding of data, or both of the insertion and the discarding of the data and wherein the data control information received with the data is based on a sensed feature amount indicating a 

The present application also relates to a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform a reception method comprising: 
“controlling the usage of the data in accordance with the data control information and the delay control information; and
outputting the data of which the usage is controlled, wherein the data control information received with the data comprises information regarding permission or prohibition of insertion of data, discarding of data, or both of the insertion and the discarding of the data and wherein the data control information received with the data is based on a sensed feature amount indicating a degree in which the insertion or the discarding of the data is sensed in a case where the insertion or the discarding of the data is performed” in combination with other recited elements in claim 6.

The present application also relates to a transmission unit comprising:
“processing circuitry configured to:
transmit the data, the data control information, and the delay control information by wireless communication, wherein the data control information transmitted with the data comprises information regarding permission or prohibition of insertion of data, discarding of data, or both of the insertion and the discarding of the data in the reception unit and wherein the processing circuitry is configured to generate the data control information on a basis of a sensed feature amount indicating a degree in which the insertion or the discarding of the data is sensed in a case where the insertion or the discarding of the data is performed in the reception unit” in combination with other recited elements in claim 7.

The present application also relates to a transmission method comprising:
“transmitting the data, the data control information, and the delay control information by wireless communication, wherein the data control information transmitted with the data comprises information regarding permission or prohibition of insertion of data, discarding of data, or both of the insertion and the discarding of the data in the reception unit and wherein the data control information is generated based on a sensed feature amount indicating a degree in 

The present application also relates to a non-transitory computer readable medium containing instructions that, when executed by processing circuitry, perform a transmission method comprising:
“transmitting the data, the data control information, and the delay control information by wireless communication, wherein the data control information transmitted with the data comprises information regarding permission or prohibition of insertion of data, discarding of data, or both of the insertion and the discarding of the data in the reception unit and wherein the data control information is generated based on a sensed feature amount indicating a degree in which the insertion or the discarding of the data is sensed in a case where the insertion or the discarding of the data is performed in the reception unit” in combination with other recited elements in claim 17.

	The closest prior art, D’Amico et al. (US Publication 2004/0001477 A1), teaches a transceiver receives real-time and non-real-time traffic loading measurements and determines 

	A second prior art, Koganti et al. (US Publication 2009/0077263 A1), teaches network devices uses a tomestone indicator to indicate to a wireless device that it is appropriate to delete data item from the wireless device dataset.
	However, D’Amico and Koganti, when either taken alone or in combination, fail to anticipate or make obvious the aforementioned claim features of the base claims above, which renders the claims of the present application allowable. 

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Mew whose telephone number is (571)272-3141. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/KEVIN D MEW/            Primary Examiner, Art Unit 2471